Judgment, Supreme Court, New York County (James A. Yates, J.), entered October 23, 2003, dismissing, as moot, a CFLR article 78 proceeding seeking to compel the municipal respondents to replace respondent provisional employees with permanent employees and to reconsider petitioner’s application for permanent appointment to the position in question, unanimously affirmed, without costs.
By the time the proceeding had been submitted for decision, no provisional employees any longer worked in the position in question, no vacancies for that position any longer existed and the eligible list for promotion to the position had expired. Thus, any decision as to the legality of the challenged provisional appointments could have had no practical effect on petitioner’s right to be considered for a permanent appointment. Accordingly, the proceeding was properly dismissed as moot (see Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 810-811 [2003]). Concur—Mazzarelli, J.P., Andrias, Sullivan, Lerner and Gonzalez, JJ.